White, J.
(dissenting). In Davenport v. McClellan, 88 N. J. L. 653, and in Vallancy v. Rigillo, ante p. 307, we held that the action of an irresponsible child, five years old, did not constitute an intervening proximate cause. I am unable to give to the natural and universally expected action of the moths in the present case, where furs were exposed to their ravages in summer time, any higher classification.
If a burglar broke into my dwelling-house to steal a valuable painting hanging on the wall, and in order to get some-tiling to stand on so lie could reach it, pushed over to it a cabinet from another part of the room, without, however, first removing a handsome Sevres vase which stood upon the cabinet, and which, in consequence, by virtue of the law of gravity, fell to the floor and was broken, I do not think anyone would regard very seriously a claim that the destruction of the vase was not the direct result of the burglary, on the ground that the law of gravity was an intervening proximate cause.
11 is because I find it impossible to give to the one law of nature a higher potency in this respect than to the other that I vote to affirm the judgment of the Circuit Court.
For affirmance — Parker, Bergen, Kalisch, Black, White, Williams, JJ. 6.
For reversal — The Chancellor, Garrison, Swayze, Trenchard, Minturn, Heppenheimer, Taylor, Gardner, JJ. 8.